Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Re: eDoorways Corporation Registration Statement on Form S-8 Filed with the Securities and Exchange Commission on April 7, 2008 (Registration No. 333-150117) Request for Withdrawal Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, eDoorways Corporation (the ¡§Company¡¨) hereby applies for the withdrawal of its original registration statement on Form S-8, File No. 333-150117, which was filed on April 7, 2008 (the ¡§Registration Statement¡¨). Such withdrawal is requested, as the Company did not receive auditor¡¦s consent prior to filing and the Company must complete its audited financial statements for the fiscal year ended December 31, 2007.As a result, the Company determined that it should withdraw the S-8. No sales of any of the Company's securities have been completed and the Registration Statement has not been declared effective by the Commission. However, the Company may undertake a private offering in the future in reliance on Securities Act Rule 155(c). Should you have any comments please contact the Company¡¦s legal counsel, Gregg E.
